Citation Nr: 1533369	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-45 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction from a 20 percent rating to a 10 percent rating, effective April 2014, for right ankle disability, was proper?

2.  Whether the reduction from a 20 percent rating to a 10 percent rating, effective April 2014, for left ankle disability, was proper?

3.   Entitlement to an initial rating higher than 20 percent for right ankle disability.

4.  Entitlement to an initial rating higher than 20 percent for left ankle disability.

5.  Entitlement to an initial rating higher than 10 percent for right knee disability.

6.  Entitlement to an initial rating higher than 10 percent left knee disability.

7.  Entitlement to an initial rating higher than 70 percent for major depressive disorder (MDD) for the period starting June 2012.

8.  Entitlement to a total disability rating due to individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to August 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran's MDD is service-connected under 38 C.F.R. § 3.310, which provides for service connection of disabilities that are aggravated due to active service.  The baseline of the Veteran's MDD was determined to have been 50 percent disabling, which has been subtracted from his current 70 percent rating.  Thus, although the Veteran's MDD is rated as 70 percent disabling, he is only compensated at a 20 percent level.  

In January 2014, the RO finalized a proposal to reduce the ratings assigned for the Veteran's right and left ankle disabilities.  He undertook all steps to formally appeal this claim, but it has not yet been certified to the Board.  While this likely means that the RO is still in the process of taking all the required steps to ready the claim for appellate review, the Board finds that, in the interest of economy, this matter should be considered along with his increased rating claim.

In March 2014, the Board denied granting higher initial ratings for his ankles and knees, as well as for MDD after June 2012.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court), and the Court granted a Joint Motion for Partial Remand (JMR) in April 2015.  As discussed in more detail below, the increased ratings claims for his ankles, knees, and MDD have returned to the Board for additional consideration.  

The Board's March 2014 decision remanded the TDIU for referral to the Director of the Compensation Service for consideration as to whether a TDIU was warranted on an extraschedular basis.  In January 2015, the Director did not find entitlement established.

The issues of whether he is entitled to increased ratings for his right and left knees beyond that which is granted by the Board in this decision, and whether he is entitled to an increased rating for MDD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's ankles have not undergone an improvement.

2.  The Veteran's right and left ankle disabilities manifest as marked limited motion.

3.  The Veteran's right knee disability manifests with slight instability starting from July 2002, and his left knee disability manifests with slight instability starting from September 2008.

4.  His disabilities do not exhibit an exceptional or unusual disability picture with attendant related factors, collectively or singly.  

5.  His disabilities cause him to be unemployable starting from July 2002.



CONCLUSIONS OF LAW

1.  The reduction from 20 percent ratings to 10 percent ratings for right and left ankle disabilities was not proper.  38 U.S.C.A. § 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, DC 5260 (2014).

2.  The criteria are not met for ratings higher than 20 percent for his right and left ankle disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code (DC) 5271 (2014).

3.  The criteria are met for a separate initial 10 percent rating for right knee instability starting from July 2002, and for a separate initial 10 percent rating for left knee instability starting from September 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.400, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code (DC) 5257 (2014).

4.  The criteria are not met for referral for extraschedular consideration.  38 C.F.R. § 3.321(b) (2014); Johnson v. McDonald, 762 F.3d 1362 (2014).  

5.  The criteria are met for a TDIU starting from July 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Relevant treatment records have been associated with the claims file.  He was also provided with a VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has made no allegations of administrative error that has prejudiced him.

The Board notes that the evidence is not fully developed as to his bilateral knee disabilities.  The JMR directed that a more comprehensive discussion regarding his functional loss, especially during flares, is required, which is not possible at this time and requires remand.  However, the record is clear and consistent in regard to symptoms of instability.  The Board finds there is no prejudice to the Veteran by relying on the available evidence to award separate initial ratings for his right and left knee disabilities, because his knees are being remanded for further development and readjudication as to whether he is entitled to an even higher initial rating for any of his knee symptoms.

Rating reduction

The Veteran contends that the reduction of the ratings assigned to his right and left ankles from 20 to 10 percent, effective in April 2014, was improper.  The Board agrees, and will restore the Veteran's 20 percent ratings.

In rating reduction cases, VA must establish, by a preponderance of evidence, that the reduction was warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction in rating must be based upon review of the entire history of the disability.  Brown, 5 Vet. App. at 420; see also 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough and adequate examinations.  Faust v. West, 13 Vet. App. 342, 349 (2000).  Finally, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421.
 
The law further provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished only when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The Veteran's 20 percent ratings were assigned in the November 2008 rating decision, thus were in place for more than five years when they were reduced in January 2014.

The Board finds that the evidence does not show an actual change in his disability, or that there has been an improvement in the functionality of his ankles.  In February 2004, his ankles showed normal range of motion, both able to dorsiflex to 25 degrees.  In September 2008, his right ankle dorsiflexion was only to 10 degrees, and left ankle dorsiflexion was absent.  In May 2012, his right and left dorsiflexion were to 15 and 20 degrees, respectively.  In October 2013, right dorsiflexion was only to 5 degrees, and left was only to 10 degrees.  This evidence does not show a sustained or actual improvement in his range of motion.  Further, the most recent examination continues to show functional loss caused by his disability, including less movement, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There is no indication that his ability to function under the ordinary conditions of life of work has improved.  Brown, supra.  Accordingly, the reduction in ratings was not proper.

Increased initial ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Consistent with the facts found, the rating may be higher or lower for periods of time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

When evaluating disabilities that are based on limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  And although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, these regulations are not for application.  Johnston, 10 Vet. App. at 84-85.  

Right and left ankles

The Veteran's ankle disabilities are each currently rated as 20 percent disabling under DC 5271, which pertains to limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2014).  Pursuant to this code, marked limitation warrants a 20 percent rating, while moderate limitation warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5271 (2014).  The normal range of motion of the ankle is from 0 to 20 degrees for dorsiflexion, and from 0 to 45 degrees plantar flexion.  Id., Plate II.

The Veteran is in receipt of the highest rating available under DC 5271 for each ankle.  In order to warrant a higher rating, the evidence would need to show ankylosis.  See 38 C.F.R. § 4.71a, DC 5270.  Ankylosis has not been shown by the evidence or alleged by the Veteran.  The Board acknowledges the Veteran's complaints of weakness, stiffness, swelling, heat, redness, giving way, fatigability, and lack of endurance, as well as his frequent flares.  However, because he is in receipt of the highest evaluation based on limited motion, the regulations pertaining to functional impairment (sections 4.40 and 4.45) are not for application.  Johnston, supra.  Accordingly, a higher rating is not available his ankles.

Right and left knee

The Veteran's right and left knees are each currently rated as 10 percent disabling under DC 5299-5260, which applies to limited flexion.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  

Limited flexion is rated under DC 5260, which assigns a 10 percent rating when flexion is limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a.  The Veteran has argued that the provisions of 38 C.F.R. §§ 4.40 and 4.45, and the holding from Deluca, supra, have not been adequately applied in his case, and that higher ratings based on limited motion should be assigned due to his functional loss.  As the evidence requires further development on this issue, it has been remanded.

However, the record also shows complaints of instability and giving way.  Under DC 5257, a 10 percent rating is warranted for slight instability; a 20 percent rating is warranted for moderate instability; and, a 30 percent rating is warranted for severe instability.  38 C.F.R. § 4.71a, DC 5257 (2014).  Here, the Veteran reported occasionally wearing a wrap on his right knee at the February 2004 VA examination, and was wearing braces on both knees at the September 2008 VA examination.  Objective testing for instability has always been normal, but the Board finds the Veteran's complaints credible.  Therefore, a separate initial 10 percent rating is warranted for the right and left knees under DC 5257.  Because the right knee instability was noted to have preceded the February 2004 examination, this rating will be effective from June 2002, the date of receipt of his claim for service connection.  See 38 C.F.R. § 3.400.  The left knee instability was not noted until the September 2008 VA examination, and as that is the earliest that it is factually ascertainable that he had left knee instability, that separate initial rating will be effective from September 2008.  Id.
The evidence does not show moderate instability in either knee.  In the absence of objective evidence of even slight instability, a rating for moderate instability is not warranted.  38 C.F.R. § 4.71a, DC 5257.

The record also shows complaints of frequent swelling.  The Board considered the appropriateness of another separate initial rating under DC 5258, which assigns a 20 percent rating for frequent episodes of "locking," pain, and effusion into the joint due to dislocated semilunar cartilage.  38 C.F.R. § 4.71a.  After reviewing the evidence, the Board does not find that it supports a rating under this DC.  The Veteran has never complained of locking episodes, or of grinding or crepitation.  Objective testing has not revealed any problems with the meniscus.  He has complained of swelling, and also of pain, but there is no suggestion of locking.  Accordingly, a rating under DC 5258 is not warranted.  

The evidence does not show limited extension, ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5261, 5262, and 5263 are not applicable.  

Extraschedular Consideration

The Board considered whether his claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture, along with related factors, such as marked interference with employment or frequent periods of hospitalization, that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  

He complains of pain in his knee, and that it is unstable, and that he has swelling, stiffness, weakness, fatigability, and a lack of endurance.  In regard to his ankles, he complains of pain, weakness, stiffness, swelling, heat, redness, fatigability, and lack of endurance.  He has limited motion in both the knees and ankles.  These signs and symptoms, and their resulting impairment, are, for the more part,  contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 5260, 5261, 5270, 5271 (providing ratings on the basis of ankylosis and limited motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  These symptoms are adequately addressed by the rating criteria, and do not show an exceptional or unusual disability picture.

The Veteran also complains of ankle instability and balance problems, which are not specifically addressed by the criteria.  The Board must therefore consider the second step, whether the unusual disability picture has attendant related factors, such as marked interference with employment or frequent hospitalizations.  He has alleged that his ankles have prevented him from working.  However, he has not alleged, and the evidence does not show, that balance problems or ankle instability are the cause of his unemployability.  Rather, he has repeatedly asserted that the pain in his ankles prevented him from maintaining employment as a building engineer or in retail sales.  His pain is considered when applying the schedular criteria.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  Because his work troubles are not due to these symptoms that are not represented in the rating criteria, the criteria for a referral for extraschedular consideration are not met.  38 C.F.R. § 3.321(b)(1) (2014).

The Veteran argues that an extraschedular rating is warranted based on the collective impact of his disabilities, pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014).  He asserts that the schedular rating criteria does not expressly consider the degree to which his disabilities impact his ability to obtain and maintain employment, and that his current rating does not adequately consider symptoms of occupational impairment.  The JMR also directed the Board to provide a more comprehensive discussion on the collective impact of these disabilities, per Johnson.  Under Johnson, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The issue of whether he is entitled to a higher initial rating for MDD, for the period starting in June 2012, is being remanded for additional development.  However, this disability must be considered when analyzing the collective impact of all his disabilities.  Essentially, the Veteran argues that his disabilities collectively have a marked impact on employment, because his musculoskeletal disabilities preclude walking or standing for prolonged periods, and because his MDD has caused him to be frequently hospitalized.  (The Board observes that the record shows numerous psychiatric hospitalizations in the 1980's and 1990's, with the most recent hospitalization in 2002.)  The Board has considered the Veteran's arguments, and agrees that the current ratings do not adequately compensate or take into consideration his occupational impairment.  VA has legislated for this possibility, and will grant a total rating based on individual unemployability (TDIU) when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  A TDIU is being granted in this decision, which addresses his arguments, as discussed below.

An extraschedular rating is not warranted under Johnson, as the collective impact of his disabilities is not exceptional or unusual.  He has musculoskeletal disabilities that impact walking and standing, and that have been found to aggravate his MDD.  He is compensated for the amount of aggravation of his MDD.  MDD itself is rated based on the extent of social and occupational impairment it causes.  The symptoms that are listed under the criteria applicable to DC 9411 serve as examples of the type and degree of the symptoms, and their effects, which would justify a particular rating, and are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  Thus, all of his symptoms-including the symptoms that led to hospitalizations-are contemplated by the Rating Schedule, and are taken into consideration when assigning his rating.  

His disabilities are simply not exhibiting such an exceptional circumstance requiring extraschedular consideration, even when considered collectively.

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  

The Veteran must generally meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  There are circumstances when several disabilities may be considered as one for the purpose of determining whether these threshold minimum rating requirements are met, such as when they result from common etiology of single accident or affect both upper or lower extremities.  38 C.F.R. § 4.16(a) (2014).

The Veteran's combined disability rating, when taking into account the separate initial ratings awarded in this decision, is 70 percent from July 2002.  His bilateral lower extremity disabilities are treated as one disability, and when all of those ratings are combined and the bilateral factor is added, the resulting combined rating is 60 percent.  When 20 percent (for MDD) is combined with 60 percent, the overall combined rating is 70 percent.  He therefore meets the schedular criteria of a TDIU for the entire period under consideration.  See 38 C.F.R. §§ 4.25, 4.26.

The question that remains, then, is whether the Veteran's service-connected disabilities precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board finds the evidence rather clearly demonstrates that his service-connected disabilities preclude him from maintaining and obtaining employment.  This claim has likely been denied because his MDD is service-connected based on its being aggravated by the knee and ankle disabilities, with an established baseline of 50 percent.  It does not appear possible, and the Board is not planning to attempt, to obtain an opinion that parses out whether his baseline MDD or his aggravated MDD precludes employment; it is only clear that his MDD has a negative impact on his employability.  Mittleider v. West, 11 Vet. App. 181 (1998).  With the additional disabilities of his ankles and knees, which prevent him from being on his feet for any period of time, the Board finds that he meets the criteria for a TDIU. 


ORDER

The reduction of the Veteran's right and left ankle disabilities was improper; his original 20 percent ratings for each ankle are restored.

The claim of entitlement to a higher initial rating for right and left ankle disabilities is denied.

A separate initial rating of 10 percent under DC 5257 is granted for right knee disability starting from July 2002.

A separate initial rating of 10 percent under DC 5257 is granted for left knee disability starting from September 2008.

A TDIU is granted starting from July 2002.


REMAND

The Veteran's remaining claims require additional development.

In regard to his bilateral knees, he has alleged that his functional loss has not been adequately rated.  The record shows that he has reported significant flares of pain and symptomatology, and that a VA examiner opined that he would have additional limited motion during such flares.  However, none of the medical evidence gives any indication as to how much.  Unfortunately, the Veteran has not supplemented the record in that regard with either medical or lay evidence.  Consequently, although the Board agrees that his functional loss must be addressed, the record contains no guidance as to the extent of his additional functional loss.  Therefore, a medical opinion must be obtained.  As the issue is being remanded, a full examination shall be conducted, and all of the evidence will be considered under all appropriate DCs.

In regard to his MDD, the Veteran seeks a higher initial rating for the period starting in June 2012.  The only evidence addressing his MDD is the June 2012 VA examination.  An updated medical opinion assessing the current severity must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his knees and acquired psychiatric disability, and make arrangements to obtain all records not already associated with the claims file.  Ensure that a complete copy of VA treatment is associated with the file.

2.  After receipt of records, schedule the Veteran for an updated VA examination for his bilateral knees.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination.  Make an attempt to work with the Veteran to schedule the examination during a flare.

The examiner is asked to take range of motion measurements of the knees with a goniometer, and state the point at which pain is demonstrated.  

The functional effects of the disability should also be discussed.  The September 2008 VA examiner opined that the Veteran would have additional limited motion during flares, but did not comment on the extent of additional loss.  The Veteran has asserted to frequent flares, and an increase in severity during cold weather and when there are changes in barometric pressure.  The examiner must provide an opinion as to the extent of functional limitation during those times.  If feasible, express this in terms of additional degrees of limitation of motion.  If not possible, please explain why this is not possible, and what information would be needed to provide an opinion.  A detailed opinion discussing any reduced ability (i.e., is the ability to stand or walk reduced in time or in distance during flares?  If so, how much?) is requested.  

The examiner is asked to provide an opinion on whether he has instability, and if so, the level of severity.  The examiner is asked to diagnose any semi-lunar cartilage symptoms, and to address whether any swelling is due to the semi-lunar cartilage or for another reason.

All opinions must be supported by explanatory rationale that cite to evidence in the record or medically accepted knowledge.

3.  Schedule the Veteran for a VA examination for a report on the current severity of his MDD.  The examiner is asked to review the claims file, and to conduct a complete examination.

The examiner is asked whether the Veteran's MDD causes total occupational and social impairment.  If the examiner does not find total impairment, a detailed explanation supporting this opinion must be included.
 
4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the remaining claims for higher ratings for his right and left knees and MDD.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


